Citation Nr: 0202506	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  96-51 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.    Entitlement to an increased disability evaluation for 
residuals of a fracture of the fifth sacrococcygeal vertebra, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to residuals of a 
fracture of the fifth sacrococcygeal vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1941 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  In a rating decision dated October 1996, the RO 
denied service connection for a right hip disorder and a 
bilateral knee disorder as secondary to the veteran's 
service-connected residuals of a fracture of the fifth 
sacrococcygeal vertebra and confirmed the 10 percent 
disability rating for the veteran's residuals.  In a February 
1997 rating decision, the RO denied service connection for 
arthritis of multiple joints, including the hips and knees, 
as secondary to residuals of a fracture of the fifth 
sacrococcygeal vertebra. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of a fracture of the fifth 
sacrococcygeal vertebra are not productive of limitation of 
motion or other functional impairment.

3.  The veteran's current arthritis of multiple joints is not 
causally or etiologically related to the veteran's active 
service or to the veteran's service-connected residuals of a 
fracture of the fifth sacrococcygeal vertebra.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the fifth 
sacrococcygeal vertebra have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292 (2001).

2.  Arthritis of multiple joints was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
the service-connected residuals of a fracture of the fifth 
sacrococcygeal vertebra.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained and the veteran was 
afforded two VA examinations.  The statement of the case and 
subsequent supplemental statement of the case provided to the 
veteran and his representative, as well as additional 
correspondence to the veteran, informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board also observes that the RO 
requested additional information regarding the veteran's 
medical treatment from the veteran.  However, the veteran 
failed to submit any additional information regarding his 
medical providers and dates of treatment.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

I.  Background

The veteran claims that the current disability evaluation for 
his residuals of a fracture of the fifth sacrococcygeal 
vertebra do not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a higher disability evaluation because he 
experiences worsening back pain.  In addition, the veteran 
contends that he is entitled to service connection for 
arthritis of multiple joints on the basis that his service-
connected residuals of a fracture of the fifth sacrococcygeal 
vertebra caused his arthritis of the hips and knees.

Historically, a December 1946 rating decision granted service 
connection for sacrococcygeal arthritis secondary to a 
fracture of the sacrum and assigned a 10 percent disability 
evaluation.  This disability evaluation was confirmed in 
rating decisions dated December 1947, February 1948, December 
1969, February 1971, December 1987, March 1990, June 1990, 
and July 1991 as well as in Board decisions dated April 1971 
and April 1992.  The veteran's 10 percent disability 
evaluation has been in effect for more than 20 years and is 
protected.  See 38 C.F.R. §  3.951(b) (2001) ("A disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the Department of Veterans Affairs 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.").

In April 1996, the veteran filed a claim for an increased 
rating for his back disorder.  In August 1996, the veteran 
filed a claim for secondary service connection for a 
bilateral hip disorder and a bilateral knee disorder.  The 
veteran's claims were denied in an October 1996 rating 
decision.  In November 1996, the veteran filed a Notice of 
Disagreement with regard to his claim for an increased 
disability evaluation and filed a claim for arthritis of 
multiple joints.  The RO issued a statement of the case in 
December 1996, and the veteran perfected his appeal with 
regard to his claim for an increased rating.  The veteran's 
claim for service connection of a bilateral hip disorder and 
bilateral knee disorder became final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2001) (where 
the veteran files a NOD, but fails to perfect his appeal 
within sixty days of the date on which the statement of the 
case was mailed or within one year from the date of mailing 
the notice of the decision, the RO's determination becomes 
final).   The veteran's claim for service connection for 
arthritis of multiple joints was denied in a February 1997 
rating decision, the veteran filed his Notice of 
Disagreement, and in March 1997, the RO issued a statement of 
the case.  The veteran perfected his appeal with regard to 
this issue in May 1997.   Both the veteran's claim for an 
increased rating and the veteran's claim for service 
connection for arthritis of multiple joints remain on appeal. 

The evidence of record consists of the veteran's service 
medical records, VA examination reports, VA medical records, 
and private medical records and reports.  The veteran's 
service medical records indicate that the veteran fractured 
his fifth sacrococcygeal vertebra in November 1944.  At the 
time of the injury, the veteran had marked tenderness in the 
region extending into the coccyx, right buttock, and upper 
thigh.  There was no neurological damage and a December 1944 
x-ray showed that the alignment of the fragments from the 
fracture was good.  January 1945 service medical records 
indicate that the veteran had decreased pain in the sacral 
region and that the veteran's fracture had completely healed.  

A May 1945 summary of the veteran's clinical records showed 
that the veteran complained of tailbone pain.  Physical 
examination revealed a normal gait, a supple spine, and 
normal coccyx, lumbar spine, and sacro-iliac joints.  There 
was no evidence of a deformity and the veteran's coccyx was 
freely movable without pain. The separation examination 
report indicates that the veteran incurred a fracture to the 
spine in November 1944, but found no other musculoskeletal 
defects.  The service medical records do not provide any 
evidence of complaints, diagnosis, or treatment for arthritis 
of multiple joints as a result of the veteran's fracture of 
the fifth sacrococcygeal vertebra.

A letter from R. Chlysta, M.D., dated May 1990, states that 
the veteran developed "progressive back and leg pai[n] 
secondary to degenerative disc disease with radiculopathy due 
to [Parkinson's disease]."  Dr. Chlysta also indicated that 
the veteran's disorder was progressive.

A private medical record from Dr. Chlysta, dated May 1991, 
shows that the veteran was hospitalized for severe back pain.  
According to the report, x-rays of the lumbosacral spine 
revealed severe degenerative disc disease and hypertrophic 
spurring, without herniation of a lumbar disc.  X-rays of the 
pelvis showed generalized osteoarthritis.  Magnetic resonance 
imaging (MRI) of the lumbar spine revealed disc degeneration 
and a bulging disc at L4-L5.  A bone scan showed degenerative 
osteoarthritis throughout the body.  The diagnoses were 
lumbar spinal stenosis and severe generalized osteoarthritis.  

VA medical records dated July 1995 through March 1996 show 
that the veteran was treated for his Parkinson's disease.  A 
September 1995 record also indicated that the veteran 
underwent right hip replacement in May 1995 and that the 
veteran walked with a cane.  An October 1995 record shows 
diagnoses of Parkinson's disease and arthritis.  A November 
1995 record shows that the veteran had degenerative joint 
disease with increased pain in the right shoulder, neck, 
back, elbows, and knees.  According to the record, the 
veteran had the degenerative joint disease for several years 
and Parkinson's disease for seven years.  

February 1996 VA medical records show that the veteran 
complained of right shoulder and knee pain, mostly with range 
of motion exercises.   The veteran also complained of joint 
pains in the hands and knees.  Physical examination of the 
right shoulder showed painful range of motion and a positive 
impingement sign.  Examination of the right knee showed pain 
with flexion and extension, but that the knee was stable 
mediolaterally.  X-rays showed degenerative joint disease of 
the sternoclavicular joint and the right knee.  A March 1996 
VA record showed that the veteran was taking Tylenol for his 
degenerative joint disease.

July 1996 VA radiology reports are also of record.  An x-ray 
of the lumbosacral spine revealed loss of normal lordosis 
with marked narrowing of the L4-5 and L5-S1 interspace, 
eburnation of the adjacent margins, anterior and posterior 
spurring, and marked degenerative arthritic changes 
posteriorly.  The sacrum and coccyx appeared normal.

A July 1996 VA examination report states that the veteran 
reported experiencing lower back pain since his injury, which 
began worsening about three years prior to the examination.  
He also reported that he began using a walker due to leg and 
knee pain, but stated that he could not walk more than a 
block or sit for more than an hour without pain.  Examination 
revealed forward flexion to 70 degrees, backward extension to 
5 degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 15 degrees, and rotation to 5 degrees bilaterally.  
There was no evidence of pain on motion and deep tendon 
reflexes were 2+.  The examiner noted that the aforementioned 
radiology reports were reviewed.  In addition, the examiner 
noted that the fracture of the fifth sacrococcygeal vertebra 
was "long since healed" and was not "worse" because it had 
not been "refractured."  The examiner also stated that the 
veteran had severe degenerative changes of the lumbar spine, 
which affected the veteran's activities of daily living.  The 
examiner further stated that "whether [the veteran's lumbar] 
spine pain is due to  his old fracture . . . or normal 
degenerative changes is impossible to differentiate."

An August 1996 letter from Dr. Chlysta states that he had 
treated the veteran for arthritis resulting from an injury to 
the lower back.  The letter also states that the veteran had 
hip replacement and that "both knees have gone bad due to 
[the veteran's] arthritis."  He further stated that the 
veteran used a walker and is "100% disabled."

A December 1996 note from Dr. Chlysta states that the 
veteran's "arthritis of [the] back started from [his] 
injury."

An April 1997 letter from Dr. Chlysta states that the 
veteran's "traumatic fracture of the fifth sacral vertebrae 
resulted [in] arthritis that aggravated spinal stenosis and 
sacral radiculopathy."  Dr. Chlysta also indicated that the 
veteran had been undergoing treatment since 1983.

The veteran was afforded a hearing before the RO in May 1997.  
According to the transcript, the veteran testified that he 
had been having severe back problems since his injury in the 
Army, which had been getting progressively worse.  He also 
testified that his arthritis and back problems limited his 
daily activities, such that he could not tie his shoes or put 
on his socks.  The veteran stated that he had severely 
limited motion in his back.  He also stated that it was his 
belief that his arthritis was related to his "back 
condition."  His representative further explained that the 
veteran's arthritis of multiple joints, including the 
veteran's hips, knees, elbows, hands, and upper spine, was 
systemic due to the trauma that the veteran incurred during 
service.

A June 1997 statement from Dr. Chlysta indicates that the 
veteran's "back injury . . . accelerated his severe 
osteoarthritis and rheumatoid [arthritis] of [the] legs, 
knees, and ankles."  Dr. Chlysta again stated that the 
veteran has been undergoing treatment since 1983.

A May 1998 VA medical record shows that the veteran was 
diagnosed with chronic obstructive pulmonary disease, 
Parkinson's disease, increased cholesterol, and degenerative 
joint disease.  The veteran reported that he had fallen due 
to his Parkinson's disease.  Examination showed that the 
veteran walked with a somewhat shuffling gait, using a 
wheeled walker.  The examiner noted that the veteran was 
stable other than for his Parkinson's disease and that the 
veteran functioned well in dressing, ambulation, and turning.  

An August 1998 VA emergency room assessment and treatment 
record states that the veteran had difficulty walking and 
used a walker.  According to the record, the veteran reported 
"feeling shaky" and a history of Parkinson's disease.  He 
also reported that he was 10 percent service-connected for an 
injury in World War II and that he had arthritis.  The 
veteran related that he had chronic back pain from his injury 
and that his Parkinson's disease caused him to fall.  Slight 
tremors were noted in the veteran's hands.

September 1998 VA medical records stated that the veteran had 
been diagnosed with depression, Parkinson's disease, 
sensorineural hearing loss, arthritis in the knees, chronic 
obstructive pulmonary disease, increased cholesterol, and a 
back injury.  According to the record, the veteran reported 
that he was having bowel and urine difficulties.  The veteran 
was referred to neurology regarding his Parkinson's disease 
and the provider noted that the veteran declined an 
opportunity to enter the Missouri veteran's home.

October 1998 VA medical records state that the veteran was 
unstable due to Parkinson's disease.   Examination showed 
tremors in the right upper and lower extremities, moderate 
neck and upper extremity rigidity, and a shuffling gait.  

The veteran was afforded a second VA examination in April 
2000.  According to the report, the veteran reported a back 
injury in November 1944.  The examiner indicated that he 
reviewed the veteran's service medical records, which showed 
an x-ray report indicating a fracture of the fifth sacral 
vertebra, continuing complaints of pain in the tailbone area, 
and a normal May 1945 x-ray.  The examiner also reviewed the 
veteran's post-service VA examinations and medical evidence.  
The examiner noted that the veteran had total right hip 
arthroplasty, but did not have any spinal surgery.  The 
veteran reported that he needed to use a walker at all times 
due to frequent falls and poor balance as a result of 
Parkinson's disease.  He also reported that his activity 
level is low and that he takes medication for Parkinson's 
disease, pain, and sleep.  The veteran denied experiencing 
flare-ups or increased pain with specific activities or 
weather changes.  Nonetheless, he reported generalized 
chronic pain in the back, hips, and legs.  The veteran 
attributed his instability to his Parkinson's disease.   
Physical examination revealed that the veteran had a marked, 
shuffling gait with his walker, and that the veteran lost his 
balance when attempting to take a few steps without his 
walker.  With regard to the veteran's knees, he had normal 
alignment, range of motion of the knees was from zero (0) 
degrees to 140 degrees, and there was slight bilateral 
patellofemoral crepitus.   There was no evidence of joint 
effusion, localized tenderness of the knees, ligament laxity, 
or varus/valgus stress.  Lachman's test was negative.  With 
regard to the veteran's hips, range of motion of the right 
hip was from extension to zero (0) degrees, flexion to 90 
degrees, external rotation to 30 degrees, and internal 
rotation to 10 degrees.  Range of motion of the left hip was 
external rotation to 30 degrees and internal rotation to 20 
degrees.  Abduction and adduction were to 30 degrees 
bilaterally.  There were no complaints of pain on rotation of 
the right hip.  As for the veteran's lumbar spine, 
examination demonstrated a flattened lumbar lordosis, without 
muscle spasm or tenderness.  Flexion was to 40 degrees, 
extension was to zero (0) degrees, and lateral bending was to 
10 degrees bilaterally.  Straight leg raising caused low back 
pain at 80 degrees bilaterally.  Deep tendon reflexes in the 
knees and ankles were hypoactive bilaterally, and no specific 
sensory deficits were noted.  X-rays of the knees showed 
bilateral patellofemoral arthritis and femoral-tibial 
osteophytes.  X-rays of the lumbar spine showed severe L4-5 
and L5-S1 degenerative disc disease.  The diagnoses were 
fracture of the fifth sacrum, degenerative disease of the 
lumbar spine involving L4-5 and L5-S1, degenerative 
osteoarthritis of the right hip, and degenerative arthritis 
of the knees.  The examiner stated that the veteran's 
multiple areas of degenerative osteoarthritis were related to 
aging.  The examiner noted that the veteran's osteoarthritis 
was not diagnosed until approximately 1986, and that the 
arthritis and spinal stenosis shown at that time have never 
required surgery.  He also noted that the veteran's fracture 
of the fifth sacrum was completely healed and did not cause 
any further problems.  The examiner opined that "[t]here is 
absolutely no explanation . . . that would relate [the] 
veteran's service-connected fifth sacral fracture . . . with 
the subsequent development of age-related degenerative 
osteoarthritis of the spine, hips, and knees."  He further 
opined that "there is no relationship between the veteran's 
current musculoskeletal conditions and the in-service injury.  
The service-connected disability neither caused nor 
aggravated arthritis in any other joint."

In December 2000, K.D. Weikart, M.D. submitted a statement 
indicating that he had been treating the veteran since 1989.  
According to Dr. Weikart, the veteran has chronic low back 
pain from advanced degenerative changes in the lower spine, 
including disc space narrowing at L4-5 and L5-S1.  Dr. 
Weikart noted that the veteran had mild hypertrophic changes 
in the acromial clavicular joint of the right shoulder and 
bilateral hip pain.  

II.  Increased rating

As previously discussed, the veteran claims entitlement to an 
increased rating for residuals of a fracture of the fifth 
sacrococcygeal vertebra.  Disability ratings are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran's residuals of a fracture of the fifth 
sacrococcygeal vertebra are rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Diagnostic Code 5010 provides that traumatic arthritis, 
substantiated by x-ray findings, is to be evaluated under 
Diagnostic Code 5003 for degenerative arthritis, which in 
turn provides that such disability will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint or joints involved.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although 
the veteran's disability is not productive of arthritis, his 
disability, which involved a trauma, i.e., the fracture of 
the fifth sacrococcygeal vertebra, is rated under Diagnostic 
Code 5010 by analogy.  See 38 C.F.R. § 4.20 (2001) (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  

As there are no rating criteria which address limitation of 
motion of the coccyx, the veteran's limitation of motion will 
be rated by analogy to Diagnostic Code 5292.  Under 
Diagnostic Code 5292, a 10 percent disability evaluation is 
assigned where there is slight limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (referring to 
limitation of motion of the lumbar spine).  A 20 percent 
disability evaluation is warranted where there is moderate 
limitation of motion.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has any symptoms or functional impairment due to the 
fracture of his fifth sacrococcygeal vertebra.  In this 
regard, the Board also notes that while the rating criteria 
of Diagnostic Code 5292 relate to the motion of the lumbar 
spine, the veteran is being rated by analogy and that the 
veteran's sacrococcygeal vertebra is distinct body part, not 
subject to limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (providing for 10 percent and 
noncompensable disability evaluations for partial or complete 
removal of the coccyx, with or without painful residuals).  
In addition, the VA examinations indicated that the veteran's 
fracture of the fifth sacrococcygeal vertebra was completely 
healed and did not cause any further problems or worsen in 
any way.  Significantly, at the most recent VA examination, 
the examiner clearly stated that the veteran's current 
musculoskeletal disorders were unrelated to the veteran's 
fracture of the sacrococcygeal vertebra.  Likewise, the 
veteran has not complained of pain in the tailbone, and his 
difficulty ambulating is due to his Parkinson's disease.  The 
lack of symptomatology, combined with no more than a history 
of prior mild tailbone pain near the time of injury, 
treatment records and the VA examination reports show little 
in the way of abnormal findings or other residuals.  There 
was no evidence of postural abnormalities or fixed 
deformities, and the veteran's sacrococcygeal fracture is 
well healed.  Nevertheless, the veteran's rating is protected 
from reduction.  See 38 C.F.R. § 3.951(b), supra.  Therefore, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.

In reaching this decision, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted above, the veteran's fracture of the fifth 
sacrococcygeal vertebra is essentially asymptomatic, and the 
veteran's current pain is attributable to the veteran's 
degenerative disc disease of the lumbar spine.  Moreover, 
there is no evidence of a functional residual as a result of 
the fracture.  Thus, there is no objective clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his fracture of the 
fifth sacrococcygeal vertebra, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for residuals of a fracture 
of the fifth sacrococcygeal vertebra, on either a schedular 
or extra-schedular basis.

III.  Service connection for arthritis of multiple joints

As mentioned earlier, the veteran claims entitlement to 
service connection for arthritis of multiple joints.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

As noted above, the veteran was granted service connection 
for residuals of fracture of the fifth sacrococcygeal 
vertebra in a December 1946 rating decision.  A 10 percent 
disability evaluation was assigned, and remains in effect.

The Board finds that the evidence of record does not 
establish service connection for the veteran's arthritis of 
multiple joints.  As stated, an award of service connection 
requires that the veteran have a disability as a result of an 
injury incurred during service.  The veteran's service 
medical records are negative for complaints, diagnosis, or 
treatment for arthritis of multiple joints as a result of the 
fracture to the veteran's fifth sacrococcygeal vertebra.  
Likewise, the veteran's separation examination was negative 
for any residuals from the injury to his sacrococcygeal 
vertebra or any other musculoskeletal defects.  Additionally, 
the medical evidence indicates that the veteran did not begin 
treatment for arthritis until 1983, nearly forty years after 
his discharge from service.  The only evidence of record 
linking the veteran's arthritis to service is the veteran's 
claim for secondary service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions). 

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service-connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's arthritis of multiple joints is 
not related to his in-service fracture of the fifth 
sacrococcygeal vertebra.  As discussed earlier, the veteran's 
service medical records are negative for treatment of 
arthritis as a result of the fracture of the fifth 
sacrococcygeal vertebra.  Significantly, at the most recent 
VA examination, the examiner, after reviewing the veteran's 
claims file and examining the veteran, clearly indicated that 
the veteran's present arthritis was not secondary to the 
veteran's service-connected fracture of the fifth 
sacrococcygeal vertebra.  According to the examiner, the 
veteran's multiple areas of degenerative arthritis were 
related to his age, and not his service-connected fracture of 
the fifth sacrococcygeal vertebra, and concluded that the 
veteran's service-connected disability did not cause or 
aggravate arthritis in any other joint.  Furthermore, Dr. 
Chlysta's initial opinion was that the veteran's arthritis 
was aggravated by his Parkinson's disease.  Similarly, VA 
medical records stated that the veteran's instability, use of 
a walker, and shuffling gait were due to his Parkinson's 
disease.  Likewise, Dr. Weikart attributed the veteran's 
chronic low back pain to advanced degenerative changes of the 
lumbar spine.  See Allen, supra.

The Board acknowledges that Dr. Chlysta indicated that the 
veteran's arthritis is due to an injury to the lower back and 
that the July 1996 VA examiner was unable to determine 
whether the veteran's arthritis was due to normal 
degenerative changes.  However, Dr. Chlysta refers to a back 
injury, as opposed to an injury to the sacrococcygeal area, 
and appears to base his opinion on the history as reported by 
the veteran and not on the veteran's actual treatment records 
from his in-service treatment for the sacrococcygeal 
fracture.  In addition, Dr. Chlysta's opinion conflicts with 
his initial statement, which as discussed earlier, indicated 
that the veteran's degenerative disc disease was aggravated 
by the veteran's Parkinson's disease.  Likewise, the July 
1996 VA examiner did not appear to have reviewed the 
veteran's service medical records or the claims file.  
Moreover, Dr. Chlysta fails to provide a rationale for his 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  And, while the Board acknowledges the veteran's 
testimony and the arguments of his representative, the Board 
notes that their statements do not establish that the 
veteran's fracture of the fifth sacrococcygeal vertebra 
caused or aggravated his arthritis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
not competent to offer evidence of causation, as it requires 
medical knowledge).  As the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's arthritis, the Board finds that the 
opinion by the April 2000 VA examiner, which was based on 
review of the entire evidentiary record, consideration of the 
veteran's assertions and history, and an examination of the 
veteran to be more persuasive.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  See also 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Accordingly, without 
competent medical evidence of a causal link between the 
veteran's service-connected sacrococcygeal disability and the 
veteran's arthritis of multiple joints, the Board finds that 
the veteran is not entitled to service connection for 
arthritis of multiple joints.   

Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to service 
connection for arthritis of multiple joints, to include as 
secondary to residuals of a fracture of the fifth 
sacrococcygeal vertebra.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107, as amended, are not applicable, and the 
appeal is denied.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the fifth sacrococcygeal vertebra is denied.

Service connection for arthritis of multiple joints, to 
include as secondary to residuals of a fracture of the fifth 
sacrococcygeal vertebra, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

